                     1      ROBERT J. WASSERMAN, Bar No. 258538
                            rwasserman@mayallaw.com
                     2      JENNY D. BAYSINGER, Bar No. 251014
                            jdennis@mayallaw.com
                     3      MAYALL HURLEY
                            2453 Grand Canal Boulevard
                     4      Stockton, CA 95207-8253
                            Telephone: 209.477.3833
                     5      Fax No.      209.473.4818

                     6      Attorneys for Plaintiff SHANTA DECKER

                     7      [Additional attorneys appear on the next page]

                     8

                     9                                      UNITED STATES DISTRICT COURT

                  10                                        EASTERN DISTRICT OF CALIFORNIA

                  11         SHANTA DECKER, individually and as                  Case No. 2:18-cv-03216-KJM-DB
                             proxy for the LWDA;
                  12                                                             ASSIGNED FOR ALL PURPOSES TO
                                               Plaintiff,                        JUDGE KIMBERLY J. MUELLER
                  13
                             v.                                                  STIPULATION AND ORDER TO STAY
                  14                                                             MATTER PENDING MEDIATION
                             ALLSTATES CONSULTING SERVICES,
                  15         LLC, a Delaware limited liability company;          Complaint Filed: November 2, 2018
                             FUSION TECHNICAL SOLUTIONS, LLC, a
                  16         Texas limited liability company; BLACK              Trial Date: None Set
                             BOX GLOBAL NETWORK SERVICES, an
                  17         entity of unknown form and origin; BLACK
                             BOX NETWORK SERVICES, INC., a
                  18         California corporation; TELDATA
                             CORPORATION, dba BLACK BOX
                  19         NETWORK SERVICES, a Tennessee
                             corporation; and DOES 1-100, inclusive,
                  20
                                               Defendants.
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
      333 BUSH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                            STIPULATION AND ORDER TO STAY                    1                     Case No. 2:18-cv-03216-KJM-DB
                            MATTER PENDING MEDIATION
                     1      CHARLES A. SWARTZ, Bar No. 132229
                            cswartz@cornmanswartz.com
                     2      CORNMAN & SWARTZ
                            2603 Main Street, Suite 1170
                     3      Irvine, CA 92614
                            Telephone: 949.7669
                     4      Fax No.:      949.681.3504

                     5      Attorneys for Defendants ALLSTATES
                            CONSULTING SERVICES, LLC and FUSION
                     6      TECHNICAL SOLUTIONS, LLC

                     7      STEPHEN C. TEDESCO, Bar No. 130325
                            stedesco@littler.com
                     8      LITTLER MENDELSON, P.C.
                            333 Bush Street, 34th Floor
                     9      San Francisco, CA 94104
                            Telephone:     415.433.1940
                  10        Fax No.:       415.399.8490

                  11        SIMERDIP KHANGURA, Bar No. 272525
                            skhangura@littler.com
                  12        LITTLER MENDELSON, P.C.
                            500 Capitol Mall, Suite 2000
                  13        Sacramento, CA 95814
                            Telephone:   (916) 830-7200
                  14        Fax:         (916) 561-0828

                  15        Attorneys for Defendants
                            MIDWEST COMMUNICATIONS
                  16        TECHNOLOGIES, INC., successor of
                            TELDATA CORPORATION, dba BLACK
                  17        BOX NETWORK SERVICES; BLACK BOX
                            CORPORATION OF PENNSYLVANIA;
                  18        NORSTAN COMMUNICATIONS, INC. (sole
                            member of NEXTIRA ONE, LLC, successor of
                  19        BLACK BOX NETWORK SERVICES, INC., a
                            California corporation) and incorrectly named
                  20        as BLACK BOX GLOBAL NETWORK
                            SERVICES
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
      333 BUSH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                            STIPULATION AND ORDER TO STAY                   2   Case No. 2:18-cv-03216-KJM-DB
                            MATTER PENDING MEDIATION
                     1             Pursuant to the Court’s Minutes from the March 8, 2019, Status (Pretrial Scheduling

                     2      Conference)    Plaintiff   SHANTA       DECKER       (“Plaintiff”)   and     Defendants        ALLSTATES

                     3      CONSULTING SERVICES, LLC, a Delaware limited liability company and FUSION TECHNICAL

                     4      SOLUTIONS, LLC, a Texas limited liability company (collectively “Allstates”) and Defendants

                     5      MIDWEST        COMMUNICATIONS            TECHNOLOGIES,           INC.,      successor     of    TELDATA

                     6      CORPORATION, dba BLACK BOX NETWORK SERVICES; BLACK BOX CORPORATION OF

                     7      PENNSYLVANIA; NORSTAN COMMUNICATIONS, INC. (sole member of NEXTIRA ONE,

                     8      LLC, successor of BLACK BOX NETWORK SERVICES, INC., a California corporation) and

                     9      incorrectly named as BLACK BOX GLOBAL NETWORK SERVICES, (collectively (“BBox

                  10        entities”) (collectively the “Parties”), were to file, within 45 days, either a proposed resolution or a

                  11        stipulation and proposed schedule for moving the case forward.

                  12               The Parties have met and conferred and stipulate as following:

                  13               WHEREAS, the Parties seek a stay of this matter to attend mediation;

                  14               WHEREAS, the Parties are in the process of selecting a mediator and scheduling a mediation

                  15        and intend to complete the mediation process within 180 days;

                  16               WHEREAS, if the mediation is unsuccessful, the Parties will notify the Court promptly by

                  17        filing a Joint Status Report within 14 days of a failed mediation;

                  18               WHEREAS, Plaintiff has agreed that if this matter does not resolve, she will stipulate to

                  19        arbitration of her individual claims with Allstates and the BBox entities; and

                  20               WHEREAS, the Parties at this time disagree whether Plaintiff’s Private Attorney General Act

                  21        (“PAGA”) claims will be subject to a stay while her individual claims proceed to arbitration if the

                  22        mediation is unsuccessful. The Parties seeking to stay the PAGA claims will file their moving papers

                  23        seeking a stay also within 14 days of a failed mediation.

                  24               THEREFORE, the Parties stipulate and agree, subject to the Court's approval, to stay all

                  25        proceedings and formal discovery in this matter for 180 days or until the Parties have had the

                  26        opportunity to participate in mediation, whichever is earlier. If mediation is unsuccessful, the Parties

                  27        will file a Joint Status Report within 14 days of the failed mediation. If mediation is unsuccessful,

                  28        Plaintiff will proceed with her individual claims in final and binding arbitration. If mediation is
LITTLER M ENDELSON, P.C.
      333 BUSH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                            STIPULATION AND ORDER TO STAY                    3                         Case No. 2:18-cv-03216-KJM-DB
                            MATTER PENDING MEDIATION
                     1      unsuccessful, the Parties seeking to stay Plaintiff’s PAGA claims, will file moving papers also within

                     2      14 days of a failed mediation. This stipulation will promote judicial economy and is in the interests of

                     3      the Parties and the Court.

                     4

                     5             IT IS SO STIPULATED.

                     6

                     7       Dated:    April 22, 2019                            /s/ Jenny D. Baysinger (Authorized on 4/22/19)
                                                                                 ROBERT J. WASSERMAN
                     8                                                           JENNY D. BAYSINGER
                                                                                 MAYALL HURLEY
                     9                                                           Attorneys for Plaintiff
                                                                                 SHANTA DECKER
                  10

                  11         Dated:    April 22, 2019                            /s/ Charles A. Swartz (Authorized on 4/22/19)
                                                                                 CHARLES A. SWARTZ
                  12                                                             CORNMAN & SWARTZ
                                                                                 Attorneys for Defendants ALLSTATES
                  13                                                             CONSULTING SERVICES, LLC and FUSION
                                                                                 TECHNICAL SOLUTIONS, LLC
                  14

                  15         Dated:    April 22, 2019                            /s/ Simerdip Khangura
                                                                                 STEPHEN C. TEDESCO
                  16                                                             SIMERDIP KHANGURA
                                                                                 LITTLER MENDELSON, P.C.
                  17                                                             Attorneys for Defendants
                                                                                 MIDWEST COMMUNICATIONS
                  18                                                             TECHNOLOGIES, INC., successor of
                                                                                 TELDATA CORPORATION, dba BLACK BOX
                  19                                                             NETWORK SERVICES; BLACK BOX
                                                                                 CORPORATION OF PENNSYLVANIA;
                  20                                                             NORSTAN COMMUNICATIONS, INC. (sole
                                                                                 member of NEXTIRA ONE, LLC, successor of
                  21                                                             BLACK BOX NETWORK SERVICES, INC., a
                                                                                 California corporation) and incorrectly named as
                  22                                                             BLACK BOX GLOBAL NETWORK
                                                                                 SERVICES
                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
      333 BUSH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                            STIPULATION AND ORDER TO STAY                    4                       Case No. 2:18-cv-03216-KJM-DB
                            MATTER PENDING MEDIATION
                     1                                                      ORDER

                     2             Pursuant to the foregoing Stipulation, IT IS ORDERED that the matter is STAYED for 180

                     3      days and/or until the Parties have participated in mediation, whichever is earlier. If mediation is

                     4      unsuccessful: (1) Plaintiff’s individual claims will be subject to binding and final arbitration; (2) the

                     5      Parties will file a Joint Status Report within 14 days of a failed mediation; and (3) to the extent any

                     6      Party seeks to stay Plaintiff’s PAGA claims, that Party(ies) will file moving papers with 14 days of a

                     7      failed mediation.

                     8             IT IS SO ORDERED.

                     9       DATED: April 25, 2019.
                  10
                                                                                  UNITED STATES DISTRICT JUDGE
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M ENDELSON, P.C.
      333 BUSH STREET
         34TH FLOOR
  SAN FRANCISCO, CA 94104
        415.433.1940
                            STIPULATION AND ORDER TO STAY                     5                      Case No. 2:18-cv-03216-KJM-DB
                            MATTER PENDING MEDIATION
